Citation Nr: 1007777	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 
1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The Veteran's case comes from 
the VA Regional Office in Detroit, Michigan (RO).  This case 
was remanded by the Board in September 2007 for additional 
development.


FINDING OF FACT

The preponderance of the medical evidence of record does not 
show that the Veteran's multiple sclerosis is related to 
military service, or began within 7 years after separation 
from military service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in March 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in October 
2007, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination and a medical expert opinion 
were provided to the Veteran in connection with his claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
multiple sclerosis, service connection may be granted if the 
disease becomes manifest to a compensable degree within 7 
years following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
diagnosis of multiple sclerosis.  There were numerous 
complaints and diagnoses of various musculoskeletal, 
neurological, and psychological symptoms during active 
military service, including neck pain, back pain, chronic 
headaches, and depression.  The service treatment records 
treated many of these symptoms as related to a September 1985 
motor vehicle accident or other acute and transitory 
etiologies.

After separation from military service, the Veteran's VA and 
private medical records show that he continued treatment for 
numerous complaints and diagnoses of musculoskeletal, 
neurological, and psychological symptoms.

In a November 2000 VA outpatient medical report, the Veteran 
reported that multiple sclerosis was being considered as the 
cause of his physical problems.

In a February 2001 VA outpatient medical report, the Veteran 
reported that multiple sclerosis had recently been diagnosed.  
After physical examination, the diagnosis was multiple 
sclerosis.  The medical evidence of record shows that 
multiple sclerosis has been consistently diagnosed since 
February 2001.

A November 2003 letter from a private physician stated that 
the physician was treating the Veteran for multiple 
sclerosis.  The letter stated that the Veteran's

first symptoms that I feel are 
refe[r]able to his multiple sclerosis 
occurred at least back in early to mid 
1984, at which time he had several 
episodes where his legs became weak and 
heavy and buckled or gave out from 
underneath him without any known cause.  
The first such episode occurred before he 
joined the military.  There was no 
diagnosis made at that time.  Another 
such episode occurred in boot camp, 
after, of course, he joined the 
military. . . .  Although [the Veteran] 
did suffer a fracture of C7 vertebrae in 
an automobile accident in 1985, many of 
his symptoms pre-date this trauma.  There 
was no definite spinal cord trauma 
identified at that time, however 
neurologic symptoms also appeared to 
increase after that event.  This is also 
not uncommon in multiple sclerosis.  [The 
Veteran] has also been suffering from 
significant fatigue, which dates back 
many years, again unexplained, and 
affected him during his military years.  
This was unexplained, and only after 
serial evaluations by many neurologists 
and serial [magnetic resonance imaging] 
scans, and taking a look at his whole 
neurological picture, were we able to 
come up with a reasonable diagnosis of 
multiple sclerosis. . . .  I feel that 
his earliest symptoms that are more 
likely than not refe[r]able to what has 
turned out to be multiple sclerosis, date 
back to 1984-85, and certainly existed 
during his time in the Armed Services.

A January 2009 VA neurological disorders examination report 
stated that the Veteran's claims file had been reviewed.  The 
report reviewed the Veteran's medical and reported history, 
including the November 2003 letter from a private physician.  
After physical examination, the diagnosis was primary 
progressive multiple sclerosis.  The examiner opined that 
there was

no documentation of any symptoms or 
clinical features related to multiple 
sclerosis in the available [V]eteran's 
service medical records. . . .

Outpatient medical records from Detroit 
VA Medical Center revealed that onset of 
[V]eteran's multiple sclerosis was 
December 19th 2000.  That is about 
13-years following his discharge from 
active military service.  Not within the 
7-years after discharge from the military 
service.


It is my opinion that [V]eteran's current 
multiple sclerosis is not likely 
pre-existed before military service or 
began during military service.  Veteran's 
onset of multiple sclerosis is several 
years well after discharge from his 
military service.

In July 2009, the Veteran's claims file was sent for an 
expert medical opinion to aid the Board in determining when 
the Veteran's multiple sclerosis symptoms began.  An opinion 
was subsequently provided by a VA neurological expert in 
September 2009.  The expert stated that

[t]here is no evidence in the medical 
records that the [V]eteran's symptoms of 
multiple sclerosis started prior to, or 
during his period of active military 
service (May 1984 to October 1987).  The 
diagnosis of multiple sclerosis was made 
in 2000 . . .

I was unable to find the basis for [the 
private physician's November 2003 
statement that the Veteran's symptoms 
began in 1984], given that the service 
medical records do not document these 
events. . . .  [T]he records provide 
documentation of other symptoms, related 
to trauma suffered in a motor vehicle 
accident and a twisted knee, but not 
suggestive of multiple sclerosis. . . .

There is no evidence of permanent 
advancement of underlying pathology 
during active military service. . . .

There is no evidence that the [V]eteran's 
symptoms of multiple sclerosis started 
within 7 years of his separation from 
military service (period between 1987 and 
1994), based on the review of his medical 
records.  As stated before, the diagnosis 
was made in 2000, by [the private 
physician] . . .

[U]pon my detailed review of the 
[V]eteran's medical records I found no 
evidence to suggest that his symptoms of 
multiple sclerosis started before, during 
or within 7 years after his separation 
from active military duty. . . .

The presenting symptoms of multiple 
sclerosis can be variable, but a classic 
presentation typically includes 
[multiple] neurologic symptoms . . .  The 
majority of these symptoms are not 
specific for multiple sclerosis, and 
other causes are usually excluded by 
adequate testing.  These are usually not 
subtle neurologic symptoms and in most 
cases they lead to evaluation by a 
physician, commonly a neurologist, 
adequate work-up which may lead to the 
diagnosis; and usually these symptoms are 
documented in the medical chart, even 
before a formal diagnosis takes place.  
When such documentation for typical 
symptoms of multiple sclerosis exists, 
then it may be possible to determine with 
some degree of certainty the onset of the 
symptoms, in retrospect.  When such 
documentation is absent, or if the 
symptoms are vague or not specific for 
multiple sclerosis, then it is impossible 
to determine when the onset of the 
disease took place.

In this case, which is [the] subject of 
my review, none of the typical presenting 
symptoms of multiple sclerosis were 
documented in the medical records dating 
to the period in question.

The fact that is very clear from the 
medical records is that the diagnosis of 
multiple sclerosis was made in 2000.  The 
actual onset of the symptoms of multiple 
sclerosis cannot be medically determined 
without resort to mere conjecture in this 
particular case.

The decision with respect to the claim on appeal revolves 
around determining when the Veteran's multiple sclerosis 
symptoms began.  As noted above, the presumptive period for 
service connection for multiple sclerosis extends to 7 years 
after separation from military service.  38 C.F.R. 
§ 3.307(a)(3).  As the Veteran was separated from military 
service on October 5, 1987, service incurrence is presumed if 
the Veteran's multiple sclerosis became manifest to a degree 
of 10 percent or more after separation from military service, 
but prior to October 5, 1994.  The evidence of record shows, 
and the Veteran does not dispute, that multiple sclerosis was 
first diagnosed in 2000.  However, the medical evidence of 
record also shows that the Veteran has consistently 
experienced various musculoskeletal, neurological, and 
psychological symptoms from his period of military service 
until the present day.  It must therefore be determined 
whether the Veteran's multiple sclerosis symptoms began at a 
time which would warrant service connection for the 
disability.

In addition to the etiological opinions cited above, there 
are numerous statements of record from the Veteran and his 
family regarding the etiology of his currently diagnosed 
multiple sclerosis.  However, the statements of the Veteran 
and his family alone are not sufficient to prove that his 
currently diagnosed multiple sclerosis is related to active 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As they are not 
physicians, the Veteran and his family are not competent to 
make a determination that his currently diagnosed multiple 
sclerosis is related to active military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Veteran has also submitted 
multiple internet and medical articles which discuss general 
relationships between multiple sclerosis and traumatic 
injuries.  However, these articles discuss generic 
situations, do not address the pertinent facts in the 
Veteran's individual case, and were not referenced in any 
supporting medical evidence of record.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (holding that a medical article 
or treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service).  Nevertheless, the 
Veteran's statements and those of his family are competent 
evidence as to the symptoms he experienced and were 
observable.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).  However, although 
competent to establish observable symptomatology, these 
statements are not competent to establish medical etiology or 
render medical opinions.  See Barr, 21 Vet. App. at 307.  
Accordingly, the submitted internet, medical articles, and 
lay statements are not competent evidence to show that the 
Veteran's currently diagnosed multiple sclerosis was incurred 
in, or aggravated by, active military service.

As such, the competent etiological evidence of record is 
limited to the November 2003 letter from a private physician, 
the January 2009 VA neurological disorders examination 
report, and the September 2009 VA neurological expert 
opinion.  The resolution of the issue on appeal thus depends 
entirely on the weighing of the evidence provided in these 3 
etiological opinions.

As is apparent from the portions cited above, the January 
2009 VA neurological disorders examination report and the 
September 2009 VA neurological expert opinion do not provide 
etiological opinions on which service connection can be 
granted.  The January 2009 report, while poorly written and 
relatively uninsightful, clearly states that the Veteran's 
multiple sclerosis did not begin until after the expiration 
of the 7 year post-service presumptive period.  In addition, 
while the September 2009 VA neurological expert opinion 
specifically states that the actual date of onset of the 
Veteran's multiple sclerosis cannot be determined, it does 
specifically rule out an onset prior to or during military 
service, as well as within the 7 year post-service 
presumptive period.

In contrast, the November 2003 letter from a private 
physician specifically states that the Veteran's multiple 
sclerosis began prior the Veteran's period of active military 
service, and was symptomatic both during and after military 
service.  However, the etiological portion of the opinion was 
based largely on the Veteran's reported history, with is no 
indication in the letter that the Veteran's claims file was 
reviewed, particularly his extensive service treatment 
records.  In this case, detailed review of the Veteran's 
service treatment records is even more important than usual, 
as the Veteran contends that his multiple sclerosis symptoms 
existed during military service, but were mistakenly related 
to a September 1985 motor vehicle accident.  As such, a 
detailed review of the Veteran's service treatment records is 
crucial for any medial opinion which is to receive high 
probative value with respect to the etiology of the Veteran's 
multiple sclerosis.  As such, the November 2003 letter 
warrants less probative weight than the September 2009 
opinion.

In addition, the September 2009 opinion specifically reviewed 
the opinions provided in the November 2003 letter and 
determined that their bases were not grounded in the evidence 
of record.  This 'critique' of a contrary medical opinion is 
highly probative to the Board in cases, such as this one, 
where the pertinent medical evidence is so complex as to be 
difficult to understand for those outside the medical 
profession.  Thus, the Board assigns greater weight to a 
medical opinion which considers, and refutes, contrary 
medical opinions of record than it does to a medical opinions 
which does not address the contrary opinion in any manner.  
For these reasons, the Board ascribes higher probative value 
to the September 2009 VA neurological expert opinion than to 
the November 2003 letter from a private physician.  
Accordingly, the preponderance of the medical evidence of 
record does not show that the Veteran's multiple sclerosis is 
related to military service, or became manifest within 7 
years after separation from military service.  Accordingly, 
service connection for multiple sclerosis is not warranted.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In reaching this decision, the Board has also 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the medical evidence of record does not show 
that the Veteran's multiple sclerosis is related to military 
service, or began within 7 years after separation from 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


